DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KEVIN FITSER,
                                Appellant,

                                    v.

                         MARLENE MENELLY,
                             Appellee.

                              No. 4D17-1319

                          [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael G. Kaplan, Judge; L.T. Case No. 98-6555 (59).

   Kevin Fitser, Blountstown, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.